DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terence O’Brien on 3/18/21.

2.	Please amend the claims as follows:

12. (Currently amended) An iron-type golf club head comprising: a body having a wall extending about an opening, the wall having an outer peripheral surface, a sole, a toe, a heel, a topline and a rear wall portion extending from the heel to the toe; a faceplate coupled to the body across the opening, the wall and the faceplate defining a rearward-facing back cavity, the sole, the rear wall portion and the faceplate defining a lower cavity that is continuous with the back cavity; a first set of apertures extending through the wall from the peripheral outer surface to the lower cavity and being continuous with the lower cavity, the first set of apertures extending about a first plane; a second set of apertures extending through the wall from the peripheral outer surface to the lower cavity and being continuous with the lower cavity, the second set of apertures extending about a second plane
17. (Currently amended) The golf club of claim [[13]]12, wherein the fill material is selected from the group consisting of a urethane, a metal-infused urethane, other polymeric materials, other thermoplastic materials and combinations thereof.  
18. (Currently amended) The golf club head of claim 12 wherein [[the]]a width of the first set of apertures is within the range of 0.060 to 0.120 inch, and wherein [[the]]a width of the second set of apertures is within the range of 0.060 to 0.120 inch.  
19. (Currently amended) The golf club head of claim 12, wherein the first set of apertures is three [[aperatures]]apertures including a central-most aperture and two apertures positioned at opposite ends of the central-most aperture, wherein [[the]]a length of the central-most aperture of the first set of apertures is within the range of 0.400 to 1.100 inches, and wherein [[the]]a length of the each of the two apertures of the first set of apertures is within the range of 0.400 to 1.100 inches.  
21. (Currently amended) The golf club head of claim 12, further comprising at least [[a]]one third aperture extending through the wall from the peripheral outer surface to the cavity, and wherein the at least one third [[set of]] aperture[[s]] extends about a third plane.  
24. (Currently amended) The golf club head of claim 21, wherein the first and second sets of apertures are elongate slots arranged in an end-to-end manner about the first and second planes, respectively, wherein the first set of apertures are a set of three apertures with first and second portions of the wall separating the three apertures of the first set of apertures, wherein 
25. (New) The golf club head of claim 21, wherein the second set of apertures is a pair of elongated slots separated by a third portion of the wall, and wherein the at least one third aperture is positioned so as to overlie the third portion when viewing the sole of the club head from a rearmost surface of the body toward the face plate of the club head.   


Allowable Subject Matter
3.	Claims 12, 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claim 12.  Specifically, independent claim 12 is directed to an iron type golf club head comprising a body with a defined wall extending about an opening, including a rear wall portion extending from heel to toe.  A faceplate is coupled to the body across the opening, the wall and faceplate defining a rearward facing back cavity, a sole, rear wall and faceplate defining a lower cavity that is continuous with the back cavity. First and second sets of apertures extend through the wall from a peripheral outer surface to the lower cavity and are continuous with the lower cavity. The first and second sets of apertures extend about first and second planes, respectively. A fill material substantially fills the lower cavity, first set of apertures and second set of apertures and a badge with a defined location is claimed. These features combine to produce desirable feel See e.g. Hou et al. US Pat. No. 7,744,486) and the presently claimed first and second “sets of apertures” extending about first and second planes. Moreover, the prior art lacks the structural connection of first and second sets of apertures, each being continuous with a lower cavity defined by a rear wall. In claiming these features, in combination with the fill material substantially filling the lower cavity, first and second sets of apertures; and a badge positioned above the fill material in the back cavity, independent claim 12 is determined to be novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Griffen et al. (US Pat. No. 8,974,317), Mata (US Pat. No. 10,471,319) and Best (US pat. No. 6,835,144).   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711